Citation Nr: 1737734	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Robert Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) from the November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  This matter was previously before the Board in August 2016 and was remanded for further development. 

The Veteran appeared at a June 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran's September 1983 entrance medical examination did not note any history of a back injury or recurrent back pain.  In January 1984, the Veteran reports falling off of an obstacle during basic training and injuring his back.  The Veteran spent approximately one week in the hospital due to this injury and contends that his current back condition was caused by this injury.  During his hospitalization the Veteran's service treatment records note that he was given the diagnoses of spastic scoliosis.   The service medical records also include a radiology report dated January 16, 1984 that states that there was slight scoliosis of the lumbar spine to the left, but the LS spine was otherwise satisfactory.  However, while somewhat difficult to decipher, an earlier January 11, 1984 note from the Noble Army Hospital states that x-rays showed moderate compression fracture and scoliosis secondary to muscle spasms.  
In January 1984, the Veteran underwent an entrance physical standards board proceeding and it was noted that the Veteran's past medical history was "[p]ositive for six episodes of loss of work over the past two years due to low back pain for 'tension.'" The Veteran contends that he did not have a back condition prior to the military and that he is unsure where this information came from.  The Veteran was separated from active duty shortly thereafter due to his back injury.

At his June 2015 Board hearing, the Veteran testified that in 1984, after his discharge, he went back to the VA, in Conroe, Texas, and indicated that he wanted to reenlist and needed help, and was told that it would not benefit him to apply for benefits at that time if he wanted to reenlist.  Thereafter, the Veteran did not seek medical attention for his back until his involvement in a motor vehicle accident in November 1996.  The Veteran reported at his Board hearing that he intermittently sees his physician for his back every couple of years. 

In August 2002, the Veteran reported that his back pain began after his November 1996 car accident.  However, in July 2007, the Veteran reported to his physician that he has had chronic off and on back pain that began after a helicopter accident in service.  No reference to such an accident is verified by the record.  The July 2007 physician noted that the Veteran's back condition, specifically the prominent Schmorl's node anterior and inferior aspect of L1 are possibly related to old trauma and separately stated that he suspects the Veteran's back pain is from his old compression fracture.

As discussed above, this matter was previously before the Board in August 2016 and was remanded to obtain outstanding treatment records and to obtain a supplemental medical opinion regarding the nature and etiology of the Veteran's claimed back disability.  In its remand, the Board also found the June 2014 supplemental VA medical opinion inadequate.  The Board noted that the opinion failed to provide a rationale for the statement that the Veteran's back symptoms were caused by pre-service juvenile epiphysitis of the lumbar spine and relied on inaccurate facts.  

Additionally, the Board instructed the RO to contact the Veteran to identify and provide a release form for any additional records of private treatment relating to his spine which he would like VA to obtain and to also clarify what VA location he discussed applying for benefits regarding his back disability following his separation from service.  The record does not reflect that these actions have occurred.

Furthermore, the Board's August 2016 remand instructed the RO to obtain a supplemental medical opinion, or if necessary, a new VA examination, to determine the etiology of the Veteran's claimed back disability.  No such VA examination has taken place.

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Therefore, on remand, the RO must obtain the requisite outstanding treatment records and obtain a supplemental medical opinion.

Finally, the record reflects that not all VA records from the Houston VA Medical Center have been obtained.  The RO must again contact the Houston VA as well as any other record depositories to obtain all retired, archived, or stored VA medical records for the Veteran from 1984 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his spine which he would like VA to obtain.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Contact the Veteran and ask for clarification regarding his testimony that he "went back to VA" in Conroe, Texas in 1984, where he discussed the possibility of reenlisting and/or applying for benefits: whether this took place at the Conroe VA Outpatient Clinic or the Conroe, Texas RO.  Contact the appropriate facility/facilities to obtain any relevant records.  All efforts to obtain such records must be recorded and associated with the file, and VA facilities must provide a negative response if such records are unavailable.

3.  Contact the appropriate facility/facilities to obtain any outstanding VA medical records, specifically those from the Houston VA Medical Center from 1984 to the present.  The RO must attempt to locate all retired, archived, or stored VA medical records from all record depositories.  All efforts to obtain such records must be recorded and associated with the file, and VA facilities must provide a negative response if such records are unavailable.

4. Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.  If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

After reviewing the record, and with consideration of the Veteran's statements, the examiner is asked to address the following:

a. Provide a diagnosis for any disability of the thoracolumbar spine that has been present at any point during the relevant appeal period (August 2012 to present).  If the disability was present for only a specific portion of the appeal period, the reviewer should so state.  The reviewer is asked to address the L1 wedging deformity noted by the November 2012 VA examiner.

For any diagnosis provided, indicate whether such represents a congenital or developmental, as opposed to an acquired, disorder.

b. Is it at least as likely as not (a 50 percent probability or greater), that any acquired back condition began in service, was caused by service, or is otherwise related to the Veteran's military service?

The examiner's attention is directed to the Veteran's lay statements that he fell during basic training and was subsequently hospitalized.  Specifically, the examiner should discuss the January 11, 1984 service treatment record that states that x-rays showed a moderate compression fracture and scoliosis secondary to muscle spasms, as well as the radiology report dated January 16, 1984 that states that there was slight scoliosis of the lumbar spine to the left, but the LS spine was otherwise satisfactory.  The examiner must also discuss the July 2007 physician statements that the Veteran's back condition/pain is possibly related to an old trauma/compression fracture.

c. If a congenital/developmental disease is found, is it at least as likely as not (50 percent or greater probability) that the current back disorder/residuals arose during or was permanently aggravated beyond its normal progression by active military service?

d. If a congenital/developmental defect is found, is it at least as likely as not (50 percent or greater probability) that the current back disorder/residuals are the result of a superimposed injury or disease during service?  If so, please describe the effect of such superimposed disease or injury to the extent possible.

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

The reviewing physician must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  Simply indicating that another physician attributed the symptoms to a pre-service condition, without any further explanation for why such conclusion is sound, will be insufficient and will require further follow up.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

6. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

7. Then, the RO should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




